
	
		I
		112th CONGRESS
		1st Session
		H. R. 3251
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2011
			Mr. Kline (for
			 himself, Mr. Peterson,
			 Mr. Long, and
			 Mr. Boswell) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To ensure that Federal assistance provided under the
		  Robert T. Stafford Disaster Relief and Emergency Assistance Act for the
		  construction of certain emergency levees is not conditioned on the subsequent
		  dismantlement of those levees, except as provided for in a status certificate,
		  and for other purposes.
	
	
		1.Assistance for certain
			 emergency levees
			(a)In
			 generalNotwithstanding any
			 other provision of law, Federal assistance provided under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.),
			 if for the construction of a covered levee, may not be conditioned on the
			 dismantlement of the covered levee, except as provided for in a status
			 certificate.
			(b)Provision of
			 status certificatesThe
			 Secretary of the Army, acting through the Chief of Engineers, shall provide a
			 status certificate for each covered levee constructed with Federal assistance
			 provided under the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5121 et seq.).
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Covered
			 leveeThe term covered levee means a levee or
			 similar structure constructed—
					(A)in response to a major disaster or
			 emergency; and
					(B)in an area in
			 which at least 1 other levee or similar structure was constructed in response
			 to a major disaster or emergency, and subsequently dismantled, during the
			 10-year period preceding the date on which the President declares the major
			 disaster or emergency applicable for purposes of subparagraph (A).
					(2)Major disaster
			 or emergencyThe term
			 major disaster or emergency means a major disaster or emergency
			 declared to exist by the President under section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
				(3)Status
			 certificateThe term
			 status certificate means a written determination by the Secretary
			 of the Army, acting through the Chief of Engineers, that a levee or similar
			 structure—
					(A)is either—
						(i)constructed in a
			 manner that satisfies standards applicable to a permanent levee or similar
			 structure;
						(ii)not constructed in a manner that satisfies
			 standards described in clause (i), but there is an adequate plan for
			 improvements to ensure that such standards will be satisfied; or
						(iii)not constructed
			 in a manner that satisfies standards described in clause (i) and there is no
			 adequate plan for improvements to ensure that such standards will be satisfied;
			 and
						(B)may safely remain
			 in place—
						(i)subject to
			 conditions specified; and
						(ii)for
			 a period of time specified.
						
